                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            5:18-CR-00191-D-1

UNITED STATES OF AMERICA                  )
                                          )
        v.                                )
                                          ) MEMORANDUM IN SUPPORT OF
                                          ) DEFENDANT’S PRO SE MOTION
JERMILL BLACKNALL,                        ) FOR COMPASSIONATE RELEASE
                                          )
       Defendant.                         )


      Mr. Jermill Blacknall, through undersigned counsel, respectfully moves this

Honorable Court to grant his Motion for Compassionate Release under 18 U.S.C. §

3582(c)(1)(A) based on the “extraordinary and compelling reasons” presented by his

immediate vulnerability to death or serious complications from COVID-19 due to his

obesity, and ongoing serious respiratory complications, which were initially incurred

from a gun-shot wound to his upper left chest wall in 2016. See Exhibit A (Medical

Records) at 16 (BMI of 33.8, falling within obesity range as defined by the CDC); see

also Exhibit A at 24,37 (indicating ongoing breathing difficulties from gun-shot

round to upset left chest wall in 2016). As verified herein and also attached to said

Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Mr.

Blacknall has properly exhausted his administrative remedies by filing his release

request with the warden which was denied on August 19, 2020. See Exhibit B

Verification of Exhaustion of Administrative Remedies: Rejection Notice.

      Mr. Blacknall is thirty-three (33) years old and suffers from obesity and

dreadful breathing difficulties from a gun-shot wound which resulted in

                                          1

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 1 of 20
hospitalization in 2016. See Exhibit A at 16, 24, 37. Both Mr. Blacknall’s obesity and

grave respiratory problems place him at much higher risk for developing severe

illness if he were to contract COVID-19. According to the Institute for Respiratory

Health, “by far and away, the most common illnesses linked to the development of

serious disease in COVID-19 patients across [Great Britain, China, and the USA]

have been diabetes, high blood pressure, and obesity. See COVID-19 and People with

Pre-Existing Lung Conditions: (https://www.resphealth.org.au/coronavirus/covid-19-

and-people-with-pre-existing-lung-conditions/) (last accessed March 16, 2021)

(emphasis added). This is of particular importance given that Mr. Blacknall is obese.

Moreover, concerning Mr. Blacknall’s dire respiratory difficulties, a study published

in February of this year by the Respiratory Research journal found that “[i]n fully

adjusted models, patients with preexisting respiratory diseases had significantly

higher mortality… higher race of ICU admission… and increased need for mechanical

ventilation.” See Pre-Existing Respiratory Diseases and Clinical Outcomes in COVID-

19: a multihospital cohort study on predominantly African American Population (last

accessed            March           16,           2021)            (https://respiratory-

research.biomedcentral.com/articles/10.1186/s12931-021-01647-6).         While      Mr.

Blacknall does not suffer from a respiratory illness per se, his “respiratory

difficulties” from a gunshot wound near his lungs are not dissimilar to those of many

respiratory ailments, and thus, should be considered akin to them.

      Mr. Blacknall is in custody at FCI Butner II, one of four prison facilities on the

Federal Correctional Complex at Butner (FCC Butner). FCC Butner is infamous for



                                           2

           Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 2 of 20
being the deadliest BOP prison in the country throughout the COVID-19 pandemic.

See Coronavirus NC: How FCI Butner Became the Deadliest BOP Facility During

COVID-19,

https://www.newsobserver.com/news/coronavirus/article244131227.html#:~:text=No

where%20in%20the%20federal%20system,most%20of%20any%20federal%20lockup

(last accessed March 19, 2021). As of this writing, thirty (30) inmates have died of

COVID-19 while in custody at the FCC Butner complex; the second deadliest facility

in the country, Springfield MCFP, has had a little more than half that number at

eighteen (18) fatalities. See https://www.bop.gov/coronavirus/ (last accessed March

19, 2021). At Mr. Blacknall’s location, there are 1,415 total inmates, 440 of whom has

tested      positive   for   COVID,     and     3   of    whom     have    died.    See

https://www.bop.gov/coronavirus/ (last accessed March 19, 2021). These horribly

dangerous conditions prompted multiple lawsuits in 2020, and ultimately a

memorandum from attorney general William Barr on April 3, 2020 stating

         Inmates with a suitable confinement plan will generally be appropriate
         candidates for home confinement rather than continued detention at
         institutions in which covid-19 is materially affecting their operations…
         I therefore authorize the BOP to transfer to home confinement even if
         electronic monitoring is not available, so long as the BOP determines in
         every such instance that doing so is consistent and appropriate with our
         obligation to protect public safety.

See Exhibit C Memorandum from Attorney General Barr, at 2; see also Prison Legal

News: North Carolina Prisoners at Deadliest Federal Prison File Suit on COVID-19

Response, at 2 https://www.prisonlegalnews.org/news/2021/jan/1/north-carolina-

prisoners-deadliest-federal-prison-file-suit-covid-19-response/   (indicating   ongoing



                                            3

           Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 3 of 20
lawsuits from the ACLU and Winston and Strawn, LLP) (last accessed March 19,

2021). The mortality rate at FCC Butner is deeply concerning and, as indicated above,

Mr. Blacknall already possesses two of the deadliest co-morbidities for COVID-19

(obesity and respiratory difficulty). If Mr. Blacknall contracts COVID-19, the

coronavirus will likely significantly impact his life by attacking, inter alia, his central

nervous system, respiratory system, or even cause his death. This type of punishment

which consists of him having to be detained during these times does not fit the crime

anymore; in other words, it is most certainly greater than necessary. 18 USC §

3553(a).

       Additionally, it is important to identify that a Southern District of Mississippi

court granted a motion for compassionate release to an inmate healthier than Mr.

Harper when faced with prison conditions far better than those at FCC Butner. At

the time the opinion was written, seven (7) inmates had died, and only thirty-three

(33) inmates, or slightly less than 4% of the inmate population, had tested positive

for COVID-19. See United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL

2104241, at 10-11 (S.D. Miss. May 1, 2020) (granting compassionate release to young

man without health issues at Oakdale I because “it has become increasingly apparent

that the BOP has failed to control the outbreak at Oakdale I. … Given the steadily

growing death toll and the apparent continued spread of the disease at Oakdale I,

COVID-19 creates an ‘extraordinary and compelling reason’ potentially warranting a

reduced sentence.”). Thus, further establishing the appropriateness of Mr. Blacknall’s




                                            4

           Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 4 of 20
Compassionate Release Motion especially when taking into consideration all of the

other compelling factors in the case sub judice as well.

      According to a National Commission on COVID-19 and Criminal Justice report

released in September of 2020 on the impact of COVID-19 in U.S. State and Federal

Prisons, the COVID-19 mortality rate within prisons is twice as high as the general

population’s morality rate and the rate of COVID-19 infections is over four times as

high as the general population. See Schnepel, Kevin T. COVID-19 in U.S. State and

Federal Prisons. Washington, D.C.: Council on Criminal Justice (September 2020).

To then consider these facts alongside the fact that FCC Butner is the deadliest

federal prison in the country, and the situation at FCC Butner is exceedingly

alarming. Therefore, considering all factors in this case, Mr. Blacknall is at a much

higher risk than the general population of COVID-19 complications or mortality,

presenting extraordinary and compelling reasons for compassionate release.

      As most judges from the Eastern District of North Carolina have granted such

Compassionate Release Requests where it is appropriate to show this type of legally-

sanctioned mercy, it is respectfully requested that this Honorable Court also issue an

order reducing Mr. Blacknall’s sentence to time served and/or home confinement

given that it is appropriate to do so in Mr. Blacknall’s case. See for example, United

States v. Roberto Pablo Gutierrez, Crim. No. 5:11-CR-149-1-BR, ECF No. 156

(E.D.N.C. April 30, 2020). Moroever, as mentioned, former Attorney General Barr

encouraged more non-violent offenders to be granted time served and/or home

confinement to help ameliorate the treacherous environment at FCC Butner.



                                           5

         Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 5 of 20
                              STATEMENT OF FACTS

      On May 16, 2018, Jermill Blacknall along with two co-defendants, was named

in a five-count indictment filed in the Eastern District of North Carolina. [D.E. 1].

Counts one (1), three (3), four (4) and five (5) of the indictment applied to Mr. Harper.

[D.E. 1]. The government dismissed counts 1 and 4 at sentencing on September 6,

2019. [D.E. 182]. Count 3 charged Mr. Harper with possession with intent to

distribute a quantity of heroin in violation of 21 U.S.C. § 841(a)(1). Docket Report at

2. Count 5 charged Mr. Harper with use, carrying, and brandishing a firearm during

and in relation to, and possessing a firearm during a crime of violence; aiding and

abetting in violation of 18 U.S.C. § 924(c). Docket Report at 2. On June 6, 2019, Mr.

Blacknall pled guilty to counts 3 and 5. [D.E. 158]. On September 6, 2019, District

Court Judge, The Honorable James C. Dever III, of this Honorable Court, sentenced

Mr. Blacknull to twenty-one (21) months imprisonment on count 3 and sixty (60)

month on count 5, to run consecutively, coming to a total of eighty-one (81) months of

active time, to be followed by three years on count 3 and five years on count 5 of

supervised release, to run concurrently. [D.E. 184]. Mr. Blacknall’s projected release

date is January 28, 2024. https://www.bop.gov/inmateloc/.

      The current COVID-19 outbreak has not yet been contained in the United

States and certainly and sadly not within our prison walls either. Thus, it is

respectfully submitted that this Honorable Court find that Mr. Blacknall has

satisfactorily pursued his administrative remedies given that all matters have been

completed, as required by 18 U.S.C. § 3582(c)(1)(A). Accordingly, it is respectfully



                                           6

         Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 6 of 20
submitted that it is appropriate under these urgent circumstances for this Honorable

Court not to strictly construe the administrative exhaustion requirement in the case

sub judice and as such, find that Mr. Blacknall has in fact exhausted his

administrative remedies. See Haines v. Kerner, 404 U.S 519, 520 (1972).

                                  BACKGROUND

      Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive

Crime Control Act of 1984 to serve as a “safety valve” for judges to assess whether a

sentence reduction was warranted by factors that previously would have been

addressed through the abolished parole system. S. Rep. No. 98-225, at 121 (1983).

“This legislative history demonstrates that Congress, in passing the Comprehensive

Crime Control Act of 1984, intended to give district courts an equitable power to

employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no

longer served legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP),

2020 WL 1674058, at * 5 (S.D.N.Y. Apr. 6, 2020).

      The compassionate release statute empowered courts to reduce a defendant’s

sentence whenever “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission

the responsibility of defining what were “extraordinary and compelling reasons.” See

28 U.S.C. § 994(t) (“The Commission . . . shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criteria

to be applied and a list of specific examples.”). It was not until 2007, more than two



                                          7

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 7 of 20
decades after the statute was enacted, that the Commission responded. It issued a

guideline stating that “extraordinary and compelling reasons” include medical

conditions, age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, app.

n.1(A)-(D).

        As discussed above, Mr. Blacknall is unfortunately extremely vulnerable to

hospitalization wherein his life as he knows it can very easily be detrimentally

impacted forever or, worse, he could potentially be facing death if he does contract

COVID-19.      See   Current   CDC    Determinations    of   High   Risk   Conditions:

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed March 19, 2021). Due to the combination of

risk factors, proven through statistics and medical reports, Mr. Blacknall’s request

for compassionate release qualifies under the guidelines as ‘extraordinary and

compelling’ reasons. Application Note 1(A)(ii) to Guidelines Section 1B1.13 states

extraordinary and compelling reasons, which include when the defendant is—


(I)     suffering from a serious physical or medical condition;
(II)    suffering from a serious functional or cognitive impairment; or
(III)   experiencing deteriorating physical or mental health because of the
        aging process, that substantially diminishes the ability of the
        defendant to provide self-care within the environment of a correctional
        facility and from which he or she is not expected to recover.

U.S.S.G. § 1B1.13 app. n. 1(A)(ii). Application Note 1(B) identifies extraordinary and

compelling reasons to include Mr. Blacknall’s “suffering from a serious physical or

medical condition.” Furthermore, Application Note 1(D) created a catch-all provision,

for when the Director of the BOP determined “there exists in the defendant’s case an



                                           8

          Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 8 of 20
extraordinary and compelling reason other than, or in combination with, the reasons

described in subdivisions (A) through (C).”

      As originally enacted, the statute left sole discretion for filing compassionate

release motions with the Director of the BOP, who adopted a program statement

governing compassionate release that in many ways narrowed the criteria

established by the Commission. See BOP Program Statement 5050.49. During the

span of more than three decades, the BOP rarely filed motions on behalf of inmates

who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage

the compassionate release program, resulting in inmates who may be eligible

candidates for release not being considered.” Department of Justice, Office of the

Inspector General, The Federal Bureau of Prisons’ Compassionate Release Program

(April 2013), at 11, available at https://oig.justice.gov/reports/2013/e1306.pdf; see also

Department of Justice, Office of the Inspector General, The Impact of an Aging

Inmate Population on the Federal Bureau of Prisons (May 2015), at 51, available at

https://oig.justice.gov/ reports/2015/e1505.pdf (“Although the BOP has revised its

compassionate release policy to expand consideration for early release to aging

inmates, which could help mitigate the effects of a growing aging inmate

population…”, decades of denying such Compassionate Release Reduction Requests

are imprinted in its long standing history); U.S.S.G. § 1B1.13, app. n.4 (admonishing

BOP for its past failure to pursue relief on behalf of eligible inmates). Heeding this

criticism, Congress acted.



                                            9

         Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 9 of 20
      The title of Section 603(b) of the First Step Act—“Increasing the Use and

Transparency of Compassionate Release”—leaves no doubt as to Congress’ intent in

modifying 18 U.S.C. § 3582(c)(1)(A). Through the First Step Act, enacted December

21, 2018, Congress sought to resuscitate compassionate release by, inter alia,

allowing defendants to directly petition courts for relief, rather than leaving that

power solely in the hands of the BOP. See 18 U.S.C. § 3582(c)(1)(A). “[U]nder the

amended statute, a court may conduct such a review also ‘upon motion of the

defendant,’ if the defendant has exhausted all administrative remedies to appeal the

BOP’s failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a

request by the warden of the defendant’s facility,’ whichever is earlier.” United States

v. Decator, No. CCB-95-0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat.

5239), appealed by the government. In other words, “a prisoner must exhaust the

administrative appeal process, or wait 30 days, before his claim may be considered”

by the court. United States v. Underwood, No. TDC-18-0201, 2020 WL 1820092, at

*2 (D. Md. Apr. 10, 2020) (citing cases).




                [THIS SPACE IS INTENTIONALLY LEFT BLANK]



                                    ARGUMENT




                                            10

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 10 of 20
      Mr. Blacknall’s underlying medical conditions make him especially vulnerable

to COVID-19, constituting “extraordinary and compelling reasons” for relief. His

release does not pose a danger to the community, and a balancing of the § 3553(a)

factors with the risks to Mr. Blacknall posed by COVID-19 warrants relief.

   A. This Honorable Court has the authority to determine that Mr.
      Blacknall’s vulnerability to COVID-19 does in fact constitute an
      “Extraordinary and Compelling Reason” for a sentence reduction.

      Many federal judges across the country are holding that they have the

authority to define “extraordinary and compelling reasons” for release under § 1B1.13

app. n. 1(D) and that the risks associated with COVID-19 can constitute an

“extraordinary and compelling reason” for a sentence reduction. United States v.

Brooker (Zullo), No. 19-3218, 2020 WL 5739712 (2d Cir. Sept. 25, 2020). Courts have

used their wise and appropriate discretion to provide defendants with relief under §

3582(c)(1)(A) “even when their circumstances do not fit squarely within the current

policy statement of the Sentencing Commission as reflected in U.S.S.G. §1B1.13.”

United States v. Alexander Salabrarria, Crim. No. 7:00-CR-95-1-BO, ECF No. 125,

page 5 (E.D.N.C. April 14, 2020), citing United States v. Mauma, No. 2:08-CR-00758-

TC-11, 2020 WL 806121, at *4 (D. Utah Feb. 18, 2020) (listing cases holding same).

      In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the

COVID-19 pandemic presents ‘extraordinary and compelling reasons’ that warrant

the modest sentencing reduction requested.” 2020 WL 2041674, at *2. Ms. Mel had

submitted documents establishing that she had a thyroid mass that doctors estimated

had a 25- to 40-percent chance of malignancy. While Judge Chuang found he could



                                         11

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 11 of 20
not “conclude with certainty” that Mel had a health condition that placed her at

particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound] that the

historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the

federal prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact

that as a result of the outbreak, she has effectively been prevented from receiving

necessary medical care for a potentially life threatening condition, collectively

establish ‘extraordinary and compelling reasons’ within the meaning of 18 U.S.C. §

3852(c)(1)(A).” Id. at 3. As discussed herein, United States v. Mel presents similar

factors with respect to Mr. Blacknall who is currently being incarcerated at FCI

Butner II, where there have been numerous COVID-19 related deaths, and about 30%

of the inmate population has tested positive for COVID-19. 2020 WL 2041674. Such

an environment places Mr. Blacknall at high risk given his medical ailments.

Consequently, much like Ms. Mel, Mr. Blacknall presents a series of factors which

‘collectively establish ‘extraordinary and compelling reasons’ within the meaning of

18 U.S.C. § 3852(c)(1)(A).” ‘ Id. at 3.

       Judges in districts throughout the United States have recognized that, at least

for certain defendants, COVID-19 presents “extraordinary and compelling reasons”

warranting a reduction in their sentences under the compassionate release statute.

They vary from individual to individual, which is to be expected, but a common thread

attaches them all; that is, the need to otherwise have a fighting chance at surviving

alongside their loved ones, as opposed to physically suffering and unnecessarily

deteriorating once the coronavirus is contracted by an inmate because of his or her



                                          12

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 12 of 20
unfortunate medical diseases and concerns or simply due to the fact that COVID-19

is running rampant across our federal prison system leading to unnecessary suffering

and death amongst the inmates therein. Some of these cases are cited below to

identify the range of which Federal Courts across the country are granting such

Compassionate Release Requests. These cases include, but are not limited to:


   ● United States v. Howard, No. 4:15-cr-00018-BR, 2020 WL 2200855 (E.D.N.C.
     May 6, 2020) (finding 52-year-old with “chronic obstructive pulmonary disease
     (‘COPD’), Type II diabetes, obesity, Stage 3 kidney disease, edema, open
     wounds on his legs, and a diaphragmatic hernia” demonstrated extraordinary
     and compelling circumstances due to COVID-19 even though his conditions
     neither constituted terminal illness nor prevented him from engaging in most
     of his daily activities without assistance);

   ● United States v. Norris, No. 7:19-cr-36-BO-2, 2020 WL 2110640 (E.D.N.C. Apr.
     30, 2020) (finding defendant had demonstrated extraordinary and compelling
     circumstances for relief because he “suffers from various severe ailments,”
     including a life-threatening disease, kidney failure requiring dialysis three
     times a week, and recurrent bouts of pneumonia, “that cumulatively make his
     continued confinement especially dangerous in light of COVID-19.”)

   ● United States v. Amarrah, No. 17-20464, 2020 WL 2220008 (E.D. Mich. May 7,
     2020) (shortening 60-month sentence after only 21 months because Amarrah’s
     “Type II diabetes, hypertensive heart disease, cardiac arrhythmia, obstructive
     sleep apnea, and asthma” put him a substantial risk should he contract
     COVID-19 even though facility had no reported cases);

   ● Casey v. United States, No. 4:18-cr-4, 2020 WL 2297184, at *3 (E.D. Va. May
     6, 2020)(“The Court finds that Petitioner has set forth extraordinary and
     compelling reasons to modify his sentence because of the great risk that
     COVID-19 poses to a person of his age with underlying health conditions.”);

   ● United States v. Early, No. 09 CR 282, 2020 WL 2112371, at *2 (N.D. Ill. May
     4, 2020) (“the Court cannot discount the risk to Mr. Early if he contracts
     coronavirus, as reliable information places him in a higher-risk category [62,
     diabetes and hypertension]. This, in the Court’s view, qualifies as an
     extraordinary reason warranting consideration of a reduction of Mr. Early’s
     sentence.”);



                                         13

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 13 of 20
   ● United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL 2104787 (D. Mass. May
     1, 2020) (finding inmate with hypertension at facility with COVID-19 cases
     located in New York had shown extraordinary and compelling reasons for
     relief);

   ● United States v. Kelly, No. 3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at *7
     (S.D. Miss. May 1, 2020) (granting compassionate release to young man
     without health issues at Oakdale I because “it has become increasingly
     apparent that the BOP has failed to control the outbreak at Oakdale I. … Given
     the steadily growing death toll and the apparent continued spread of the
     disease at Oakdale I, COVID-19 creates an ‘extraordinary and compelling
     reason’ potentially warranting a reduced sentence.”);

   ● United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *7
     (E.D. Pa. Apr. 10, 2020) (“Mr. Rodriguez’s circumstances—particularly the
     outbreak of COVID-19 and his underlying medical conditions that place him
     at    a    high   risk   should     he    contract    the   disease—present
     ‘extraordinary and compelling reasons’ to reduce his sentence.”); and


       There is no question that Section 603(b) of the First Step Act fundamentally

changed the role of courts in the compassionate release process, vesting them with

the authority to determine what constitutes extraordinary and compelling reasons

for release. This frightening pandemic, as applied to Mr. Blacknall with his medical

conditions and high risk of worsened respiratory complications, or death, if he

contracts COVID-19, is an extraordinary and compelling circumstance.

   B. Mr. Blacknall’s Dire Situation Presents an “Extraordinary and
      Compelling” Reason Warranting a Reduction in Sentence.

       The Centers for Disease Control have identified several factors that put

individuals   at   higher   risk     for    severe   illness.   “People    of    any   age

with certain underlying medical conditions are at increased risk for severe illness

from    COVID-19.”     CDC,        People    with    Certain     Medical        Conditions.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-


                                            14

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 14 of 20
medical-conditions.html (last accessed February 19, 2021) (listing obesity as a

medical condition that might increase the risk of severe illness from COVID-19); see

also Institute for Respiratory Health: COVID-19 and People with Pre-Existing Lung

Conditions,       https://www.resphealth.org.au/coronavirus/covid-19-and-people-with-

pre-existing-lung-conditions/ (listing obesity as far and away one of the most common

illnesses linked to the development of serious disease in COVID-19 patients (last

accessed March 16, 2021).

       While the Bureau of Prisons has made efforts to reduce the spread of the virus

throughout the federal prison system, the rate of infection is far higher within the

Bureau of Prisons than within the community at large, and continues to spread at an

alarming rate. This is particularly the case at the FCC Butner complex, as discussed

in detail earlier. See supra at 2-5.

       Amid this rapidly-unfolding crisis, the recommended and acceptable antidote

is simple: reduce the prison population by releasing those whose continued

incarceration is not necessary to protect the public so that correctional institutions

can better protect those who need to stay incarcerated.1 Mr. Blacknall is exactly the

type of individual deserving of compassionate release: he is at risk of severe illness


       1
           For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence. See https://fairandjustprosecution.org/wp-
content/uploads/2020/03/Letter-to-Trump-from-DOJ-and-Judges-FINAL.pdf. The same day,
dozens of public health experts made a similar request, asking the President to commute the
sentences of elderly inmates, noting they are at the highest risk of dying from the disease and pose
the smallest risks to public safety. See https://thejusticecollaborative.com/wp-
content/uploads/2020/03/Public-Health-Expert-Letter-to-Trump.pdf.
                                                15

           Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 15 of 20
and, as will be discussed in the next section, his release does not pose a danger to the

community and balancing the 3553(a) factors warrants the requested relief.

   C. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr.
      Blacknall’s Sentence to Time Served / Adding a Period of Home
      Confinement as a Condition of Supervised Release.

      Under the compassionate release statute, when a defendant establishes the

existence of extraordinary and compelling circumstances justifying relief, courts must

consider the relevant sentencing factors of 18 U.S.C. § 3553(a) to determine whether

a sentencing reduction or modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i).

Here, Mr. Blacknall’s compromised physical health combined with the Section

3553(a) sentencing factors, warrant immediate relief.

      The court shall impose a sentence that is sufficient but “not greater than

necessary” to (A) reflect the seriousness of the offense, to promote respect for the law,

and to provide just punishment for the offense; (B) to afford adequate deterrence to

criminal conduct; (C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training, medical

care, or other correctional treatment in the most effective manner. § 3553(a)(2)(A)-

(D). “[A]lthough defendant’s federal sentence may have been appropriate at the time

it was imposed, the Court’s analysis is different in current circumstances. United

States v. Lee, 2020 WL 3422772, at *5 (E.D. Va. June 22, 2020). United States v. Mel,

2020 WL 2041674 at *3 (D. Md. Apr. 28, 2020) (finding release appropriate where

“the actual severity of the sentence as a result of the COVID-19 outbreak exceeds

what the Court anticipated at the time of sentencing.”).



                                           16

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 16 of 20
       Any further detention of Mr. Blacknall during this time would be to continue

a sentence that is greater than necessary, particularly when “prisons now are even

more dangerous than we typically accept.” United States v. Brown, No. 4:05-CR-

00227-1, 2020 WL 2091802, at *2 (S.D. Iowa Apr. 29, 2020). And again, as discussed

earlier, the conditions at the FCC Butner Complex are the worst of all the BOP

facilities in the country.

       Further deterring any future criminal conduct, Mr. Blacknall has devoted

himself to rehabilitation during his time in prison to be aptly prepared to rejoin the

workforce upon his release. In one of the character letters submitted on behalf of Mr.

Blacknall, Mr. Don Green emphasized Mr. Blacknall’s exceptional performance

during his GED studies. Mr Green noted that in six (6) years of tutoring inmates, he

had only seen roughly twenty (20) inmates receive their GED. Not only did Mr.

Blacknall obtain his GED, but he scored at a college level in some subjects on the

examination. Mr. Green also spoke confidently of Mr. Blacknall’s growth and

transformation during his time in prison, drawing particular attention to Mr.

Blacknall’s participation in bible study groups, willingness to volunteer and become

a GED tutor himself after passing the exam, and eventual baptism in April of 2019.

See Exhibit D (Character Letters: Letter from Mr. Green). Beyond obtaining his

GED, Mr. Blacknall has also received his certificate for completing all material

required for the “Employment and Career Ready” course at FCI Butner II. Exhibit

E Certificate of Completion for Employment and Career Ready.




                                         17

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 17 of 20
      Mr. Blacknall is also a loving father to six children who wants the opportunity

to reconnect with them during this harrowing time. Time with Mr. Blacknall’s

children is particularly precious ever since the murder of his 14 year old son in 2018.

Because of this incident, Mr. Blacknall fell into a deep depression and was on anti-

depressants from late 2019 until late 2020. See Exhibit A (Medical Records) at 10,

and 16, 85 (began anti-depressants in late 2019 and came off in late 2020). Mr.

Blacknall has a great support system in place and a number of friends who believe in

him and his capacity to learn from his mistakes and live a better life. See Exhibit D

(Character Letters).

      A reduction or modification of Mr. Blacknall’s sentence would not diminish the

seriousness of the offense, nor would it place the public in any danger. The

extraordinary and compelling circumstances presented by the uncontrolled spread of

COVID-19—compounded by the heightened risks faced by Mr. Blacknall while

located in one of the deadliest BOP facility during this pandemic, warrant relief. Mr.

Blacknall’s period of supervised release awaiting him will ensure that he complies

with the law upon release. See United States v. Early, 2020 WL 2112371, at *5 (N.D.

Ill. May 4, 2020) (finding that the risk to the public “does not outweigh the risk to

[Early] from contracting the coronavirus while incarcerated,” particularly where “the

Probation Office and the Court will be monitoring him while on supervised release

and []the Court will not hesitate to recommit him to prison should he again go

astray.”) The Court may also impose home confinement for a term equivalent to the

remainder of his custodial sentence as well. 18 U.S.C § 3582(C)(1)(A). See also United



                                          18

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 18 of 20
States v. Raia, No. 2:18-CR-657, Dkt. No. 91 (D.N.J., May 7, 2020). Considering all of

the emergency circumstances in this case, this Court should find that a combination

of supervised release and/or home confinement is sufficient to ensure deterrence,

protection of the public, and would allow Mr. Blacknall to seek alternative medical

care in a place that is sanitary and conducive to the protection of his heightened risk

factors for experiencing serious or deadly complications from contracting COVID-19.

                                    CONCLUSION

      It   is   respectfully   submitted    that   Mr.   Blacknall   has      demonstrated

extraordinary and compelling reasons for compassionate release and thus,

respectfully requests this Honorable Court to reduce his sentence to time served

and/or add a period of home confinement as a condition of supervised release.


      Respectfully submitted, this the 19th day of March 2021.




                                           GUIRGUIS LAW, PA

                                           /s/ Nardine Mary Guirguis
                                           Nardine Mary Guirguis
                                           434 Fayetteville St., Suite 2140
                                           Raleigh, North Carolina 27601
                                           Telephone: (919) 832-0500
                                           Facsimile: (919) 246-9500
                                           nardine@guirguislaw.com

                                           Designation: CJA Appointed




                                             19

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 19 of 20
                           CERTIFICATE OF SERVICE


      I hereby certify that the foregoing document was served upon the Assistant

Attorney for the United States electronically at the following address:



             Robert J. Dodson
             United States Attorney’s Office - EDNC
             150 Fayetteville St.
             Suite 2100
             Raleigh, NC 27601
             Robert.dodson@usdoj.gov


      This 19th day of March 2021.



                                 GUIRGUIS LAW, PA

                                 /s/ Nardine Mary Guirguis
                                 Nardine Mary Guirguis
                                 PANEL Attorney




                                          20

        Case 5:18-cr-00191-D Document 218 Filed 03/19/21 Page 20 of 20
